Citation Nr: 0833832	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and, if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

In October 2006, the Board remanded the claim in order to 
attempt to obtain records from Tinker AFB.  As will be 
discussed below, that development has been completed and the 
Board will proceed with consideration of the appeal.  

In the decision below, the Board finds that new and material 
evidence has been received to reopen the claim.  However, the 
issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In August1980, the RO denied the claim for service 
connection for a back condition.  The veteran was notified of 
that decision, but did not initiate an appeal.

3.  Some of the evidence received since 1980, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a back 
disability. 


CONCLUSIONS OF LAW

1.  The August 1980 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen for 
entitlement to service connection for a back disability, 
which is remanded for further development.  As the 
determination below represents a grant of the petition, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary.  In view of the outcome, any deficiencies 
in such notice or assistance have not prejudiced the veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An August 1980 RO decision denied service connection for a 
back condition because the service treatment records were 
silent for treatment or diagnosis of any back condition and a 
back condition was not shown by the evidence of record.  The 
August 1980 notification of the decision letter stated that a 
back condition was not shown by the evidence of record to 
have been incurred in service.  Because the veteran did not 
appeal that decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1980 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final August 1980 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the August 1980 decision includes, but is not 
limited to, VA treatment records dating from 1970 to the 
present which document findings of lower back pain in June 
1980 that the veteran stated had been going on for the past 
12 years; a July 2004 QTC examination in which it was 
indicated that the veteran had lower back arthritis since 
1969; and an April 2005 VA examination which reflected that 
the veteran had low back pain for many years.  

As noted, the veteran's claim was previously denied because 
there was no evidence of a back condition incurred during 
service.  However, the evidence now contains a June 1980 VA 
treatment entry wherein the veteran stated that he had a 12 
year history of low back pain, which dates the onset of the 
pain during his service.  Additionally, the July 2004 QTC 
examination indicated that the arthritis of the lower back 
existed since 1969.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, this 
evidence when combined with previous evidence of record raise 
a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since August 1980 
warrants a reopening of the veteran's claim of service 
connection for a back disability, as it is new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability, is 
reopened.


REMAND

As noted in the introduction, the Board remanded the claim to 
attempt to obtain treatment records from Tinker AFB from July 
to August 1968.  In November 2006, the National Personnel 
Records Center (NPRC) responded that no records were located.  
In May 2007, Tinker AFB responded that the veteran did not 
have records at its facility.  In May 2007, VA informed the 
veteran of this and gave him an opportunity to submit any 
records.  He has not responded.  

As reflected above, the veteran currently has a back 
disability.  In this regard, an August 2003 VA x-ray showed 
degenerative joint disease of the lumbar spine.  The July 
2004 QTC examination lumbar spine x-ray revealed mild 
levorotational scoliosis, minimal diffuse lumbar 
spondylolysis along with moderately severe degenerative disc 
space narrowing L5-S1 with moderate changes L4-5.  A February 
2005 VA record contained a diagnosis of degenerative disc 
disease L4-L5 and L5-S1.   

Moreover, the first post service documentation of low back 
pain was in a June 1980 VA treatment entry wherein the 
veteran stated that he had low back pain for the past 12 
years.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is needed for the claim because 
there is evidence of a current back disability, the veteran 
claims that he had back pain beginning in service which he is 
competent to report, and there is an indication from the June 
1980 VA treatment report that the current back disability 
might be related to service.  As such, the Board concludes 
that an examination is needed.

Additionally, the Board notes that in a June 1980 VA 
treatment entry, the veteran stated that he was seen at 
S.C.H. for pulled muscles in his back.  Further, in a July 
1999 VA treatment entry and also during the April 2005 VA 
examination, the veteran mentioned that he had an MRI at B.H. 
in 1988 or 1989 which showed degenerative disc disease.  
During the April 2005 VA examination, he told the examiner 
that he had an on the job injury before the MRI for which he 
received worker's compensation.  Moreover, the veteran 
submitted a release for records pertaining to his back from 
B.H. in February 2003.  However, he did not fill out the 
address of the facility.  As such, on remand, the veteran 
should be afforded an opportunity to submit releases so VA 
can attempt to obtain records from B.H. and S.C.H.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases 
from the veteran, the AMC/RO should obtain 
records from B.H. dated from 1987 to 1989 
to include any MRI reports and also 
records from S.C.H.  The veteran should be 
asked to specify the dates he received 
treatment at the S.C.H.  However, if he 
does not specify the dates, attempt to 
obtain records from the S.C.H. pertaining 
to the veteran's back dated from 
approximately 1969 to June 1980.  

2.  After the aforementioned development 
has been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his claim for a back disability.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
VA treatment records, and private 
treatment reports, the examiner should 
render any diagnoses pertaining to the 
veteran's back.  If it is not possible to 
provide current diagnoses, so state.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current back disabilities 
had their onset during his period of 
service (July 1966 to September 1969), as 
opposed to its being due to some other 
factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claim based on a 
consideration of all of the evidence of 
record, including that added pursuant to 
this remand order.  If such action does 
not resolve the claim, an SSOC should be 
issued to the veteran and his 
representative which includes the 
appropriate laws and regulations relevant 
to the claim.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


